Exhibit 10.1

 

 

 

 

LOGO [g411916g12f76.jpg]

SECOND AMENDMENT TO CREDIT AGREEMENT

dated as of September 18, 2012

among

Memorial Production Operating LLC,

as Borrower,

The Guarantors Party Hereto,

Wells Fargo Bank, National Association,

as Administrative Agent,

JPMorgan Chase Bank, N.A.,

as Syndication Agent,

Citibank, N.A. and

Comerica Bank,

as Co-Documentation Agents,

and

The Lenders Party Hereto

 

 

Wells Fargo Securities, LLC and J.P. Morgan Securities LLC

Co-Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

SECOND AMENDMENT TO

CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated as of
September 18, 2012 (the “Second Amendment Effective Date”), is among MEMORIAL
PRODUCTION OPERATING LLC, a limited liability company formed under the laws of
the State of Delaware (the “Borrower”); MEMORIAL PRODUCTION PARTNERS LP, a
limited partnership formed under the laws of the State of Delaware (the
“Parent”); each of the other undersigned guarantors (the “Other Guarantors”, and
together with the Borrower and the Parent, the “Loan Parties”); each of the
Lenders that is a signatory hereto; and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”).

Recitals

A. The Borrower, the Parent, the Administrative Agent and the Lenders are
parties to that certain Credit Agreement dated as of December 14, 2011 (as
amended prior to the date hereof, the “Credit Agreement”), pursuant to which the
Lenders have, subject to the terms and conditions set forth therein, made
certain credit available to and on behalf of the Borrower.

B. The Borrower has advised the Administrative Agent and the Lenders that the
Borrower intends to enter into that certain Purchase and Sale Agreement, a
substantially final version of which is attached hereto as Exhibit A (such
version, the “GDP Acquisition Agreement”, and together with all bills of sale,
assignments, agreements, instruments and documents executed and delivered in
connection therewith, as amended, the “GDP Acquisition Documents”), among
Goodrich Petroleum Company, L.L.C., Goodrich Petroleum Corporation, and the
Borrower pursuant to which the Borrower will acquire certain Oil and Gas
Properties and other assets located in East Texas as more particularly described
in the GDP Acquisition Agreement (such acquisition is referred to herein as the
“GDP Acquisition” and as used herein “GDP Assets” shall have the meaning given
to the term “Assets” in the GDP Acquisition Agreement giving effect to the
exclusion of up to an aggregate amount of $2,000,000 (based on the “Allocated
Value” (as defined in the GDP Acquisition Agreement) of such properties) of
(i) “Excluded Assets” of the type referred to in Section 2.3(n) of the GDP
Acquisition Agreement and (ii) any properties excluded from the “Assets”
pursuant to Section 6.4 of the GDP Acquisition Agreement).

C. The parties hereto desire to (i) amend the Credit Agreement in certain
respects including, without limitation, to provide the Borrower with the ability
to incur certain second lien indebtedness, to be effective as of the Second
Amendment Effective Date, (ii) establish a Borrowing Base of $330,000,000 to be
effective as of the Second Amendment Effective Date and (iii) provide for the
automatic increase of the Borrowing Base to an amount equal to the sum of
(x) the Borrowing Base in effect immediately prior to the consummation of the
GDP Acquisition plus (y) $50,000,000, which increase is to be effective
following the consummation of the GDP Acquisition on the GDP Acquisition Closing
Date (as defined below).

 

Page 1



--------------------------------------------------------------------------------

D. The Borrower has requested that Barclays Bank PLC and Bank of America, N.A.
(each a “New Lender” and, collectively, the “New Lenders”) become Lenders
hereunder with Maximum Credit Amounts in the amounts as shown on Annex I to the
Credit Agreement (as amended hereby).

E. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Second Amendment, shall have the
meaning ascribed such term in the Credit Agreement, as amended hereby. Unless
otherwise indicated, all section references in this Second Amendment refer to
the Credit Agreement.

Section 2. Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Second Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 5 hereof, the
Credit Agreement shall be amended effective as of the Second Amendment Effective
Date in the manner provided in this Section 2.

2.1 Additional Definitions. Section 1.02 of the Credit Agreement is hereby
amended to add thereto in alphabetical order the following definitions which
shall read in full as follows:

“Intercreditor Agreement” means each intercreditor and subordination agreement
entered into among the Borrower, the Administrative Agent and the applicable
lender or administrative agent with respect to the Permitted Second Lien Debt,
which agreement shall be in form and substance satisfactory to the
Administrative Agent and the Majority Lenders in their sole discretion, as the
same may be amended, modified, supplemented or restated from time to time.

“Permitted Additional Debt” means, collectively, the Debt evidenced by the
Permitted Senior Unsecured Notes and the Permitted Second Lien Debt.

“Permitted Additional Debt Documents” means, collectively, the Permitted Senior
Unsecured Notes and each credit or other loan agreement governing Permitted
Second Lien Debt, all guarantees of Permitted Additional Debt and all other
agreements, documents or instruments executed and delivered by any Loan Party in
connection with, or pursuant to, the incurrence of Permitted Additional Debt.

“Permitted Second Lien Debt” means Debt incurred by the Borrower; provided that
such Debt shall: (a) be in an aggregate principal amount not to exceed 25% of
the Borrowing Base in effect at the time any such Debt is incurred; (b) be
secured solely by junior Liens on Mortgaged Property which Liens do not have
priority over the Liens in favor of the Administrative Agent securing the
Indebtedness; (c) be evidenced and governed by documentation containing terms
and conditions that are satisfactory to the Administrative Agent and the
Majority Lenders in their sole discretion (provided, that the term sheet for any
proposed Permitted Second Lien Debt transaction shall be submitted to the
Administrative



--------------------------------------------------------------------------------

Agent and the Majority Lenders for their approval in their sole discretion and
the definitive loan documentation of such Permitted Second Lien Debt transaction
shall be deemed acceptable to the Administrative Agent and the Majority Lenders
if the terms of such definitive loan documentation reasonably reflect the terms
and conditions set forth in the approved term sheet and are reasonably
acceptable to the Administrative Agent); and (d) at all times be subject to an
Intercreditor Agreement.

“Second Amendment” means that certain Second Amendment to Credit Agreement dated
as of September 18, 2012, among the Borrower, the Parent, the other Guarantors,
the Administrative Agent and the Lenders.

2.2 Amended Definition. The definition of “Loan Documents” contained in
Section 1.02 of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:

“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Notes, each Intercreditor Agreement, the Letter of Credit
Agreements, the Letters of Credit, the Agency Fee Letter, and the Security
Instruments.

2.3 Amendment to Section 8.01 of the Credit Agreement. Clause (m) of
Section 8.01 of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:

(m) Issuance of Permitted Senior Unsecured Notes and Incurrence of Permitted
Second Lien Debt. In the event the Parent or the Borrower intends to issue
Permitted Senior Unsecured Notes, prior written notice of such intended offering
of such Permitted Senior Unsecured Notes, the amount thereof, and the
anticipated date of closing and promptly when available will furnish a copy of
the preliminary offering memorandum (if any) and the final offering memorandum
(if any). In the event the Borrower intends to incur Permitted Second Lien Debt,
prior written notice of such intended incurrence, the amount thereof, and the
anticipated date of closing, which notice shall include a copy of the term sheet
relating to such Permitted Second Lien Debt for the review and approval of the
Administrative Agent and the Majority Lenders and the Borrower will subsequently
(but prior to the execution thereof) furnish the material documents governing
the Permitted Second Lien Debt to the Administrative Agent for approval.

2.4 Amendment to Section 8.14 of the Credit Agreement. Clause (b) of
Section 8.14 of the Credit Agreement is hereby amended by deleting the reference
to “Permitted Senior Unsecured Notes” contained therein and inserting in lieu
thereof a reference to “Permitted Additional Debt”.

2.5 Amendment to Section 9.02 of the Credit Agreement. Clause (f) of
Section 9.02 of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:



--------------------------------------------------------------------------------

(f) Permitted Additional Debt and guarantees thereof by any Loan Party; and

2.6 Amendment to Section 9.03 of the Credit Agreement. Section 9.03 of the
Credit Agreement is hereby amended by deleting “and” at the end of clause (d),
replacing the “.” at the end of clause (e) with “; and” and adding a new clause
(f) to Section 9.03 to read in full as follows:

(f) junior Liens on Mortgaged Property securing Permitted Second Lien Debt,
provided that such Liens (i) do not have priority over the Liens in favor of the
Administrative Agent securing the Indebtedness and (ii) are subject to an
Intercreditor Agreement.

2.7 Amendments to Section 9.04 of the Credit Agreement. Section 9.04 of the
Credit Agreement is hereby amended by replacing the reference to “Permitted
Senior Unsecured Notes” in the heading of such Section with a reference to
“Permitted Additional Debt” and by amending and restating clause (b) of such
Section in its entirety as follows:

(b) Repayment of Permitted Additional Debt; Amendment of Terms of Permitted
Additional Debt Documents. The Borrower will not, and will not permit any other
Loan Party to, prior to the date that is 180 days after the Maturity Date:
(i) call, make or offer to make any optional or voluntary Redemption of or
otherwise optionally or voluntarily Redeem (whether in whole or in part) any
Permitted Additional Debt, except that, so long as no Default exists, the
Borrower may, substantially contemporaneously with its receipt of any cash
proceeds from any incurrence of Permitted Additional Debt or sale of Equity
Interests, prepay or otherwise Redeem Permitted Additional Debt in an amount
equal to the amount of the net cash proceeds of such incurrence of Permitted
Additional Debt or such sale of Equity Interests (other than Disqualified
Capital Stock) of the Borrower or the Parent or (ii) amend, modify, waive or
otherwise change, consent or agree to any amendment, modification, waiver or
other change to, any of the terms of the Permitted Additional Debt Documents
(except to the extent a new incurrence of Permitted Additional Debt the proceeds
of which were used to Redeem such existing Permitted Additional Debt pursuant to
clause (i) would be permitted to have such terms as so amended, modified, waived
or otherwise changed) if the effect thereof would be to (A) shorten its maturity
or average life, (B) increase the amount of any payment of principal thereof,
(C) increase the rate or shorten any period for payment of interest thereon, or
(D) modify or amend covenants or events of default such that the resulting
covenants and events of default in respect thereof, taken as a whole, are more
restrictive with respect to the Loan Parties than the covenants and Events of
Default in this Agreement without this Agreement being contemporaneously amended
to add similar provisions (as determined in good faith by senior management of
the General Partner).

2.8 Amendment to Section 9.21 of the Credit Agreement. Section 9.21 of the
Credit Agreement is hereby amended and restated in its entirety to read in full
as follows:



--------------------------------------------------------------------------------

Section 9.21 Holding Company. The Parent will remain a holding company and not
own any real property, immovable property or material assets or engage in any
operations or business (other than its direct or indirect ownership of its
Subsidiaries, providing employees and related services to its Subsidiaries,
making or holding Investments permitted under Section 9.05 or issuing Permitted
Senior Unsecured Notes or providing guarantees of Permitted Additional Debt or
of other Indebtedness, in each case as permitted hereunder).

2.9 Amendment to Section 10.01 of the Credit Agreement. Clause (l) of
Section 10.01 of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:

(l) the Loan Documents (including, without limitation, each Intercreditor
Agreement) after delivery thereof shall for any reason, except to the extent
permitted by the terms thereof, cease to be in full force and effect and valid,
binding and enforceable in accordance with their terms against any Loan Party
party thereto, or, in the case of any Intercreditor Agreement, against any other
party thereto, or shall be repudiated by any of them, or cease to create a valid
and perfected Lien of the priority required thereby on any material part of the
collateral purported to be covered thereby, except to the extent permitted by
the terms of this Agreement, or the Borrower or any other Loan Party or any of
their Affiliates shall so state in writing;

2.10 Amendment to Section 11.12 of the Credit Agreement. Section 11.12 of the
Credit Agreement is hereby amended and restated in its entirety to read in full
as follows:

Section 11.12 Intercreditor Agreements. The Lenders hereby authorize the
Administrative Agent to enter into any intercreditor agreement with any Secured
Swap Provider and any Intercreditor Agreement with respect to any Permitted
Second Lien Debt. Each Lender (by receiving the benefits thereunder and of the
collateral pledged pursuant to the Security Instruments) agrees that the terms
of each such intercreditor agreement and Intercreditor Agreement shall be
binding on such Lender and its successors and assigns, as if it were a party
thereto.

2.11 Replacement of Annex I. Annex I to the Credit Agreement is hereby replaced
in its entirety with Annex I attached hereto and Annex I attached hereto shall
be deemed to be attached as Annex I to the Credit Agreement. After giving effect
to this Second Amendment and any Borrowings made on the Second Amendment
Effective Date, (a) each Lender who holds Loans in an aggregate amount less than
its Applicable Percentage (after giving effect to this Second Amendment) of all
Loans shall advance new Loans which shall be disbursed to the Administrative
Agent and used to repay Loans outstanding to each Lender who holds Loans in an
aggregate amount greater than its Applicable Percentage of all Loans, (b) each
Lender’s participation in each Letter of Credit, if any, shall be automatically
adjusted to equal its Applicable Percentage (after giving effect to this Second
Amendment), (c) such other adjustments shall be made as the Administrative Agent
shall specify so that the Revolving Credit Exposure applicable to each Lender
equals its Applicable Percentage (after giving effect to this



--------------------------------------------------------------------------------

Second Amendment) of the aggregate Revolving Credit Exposure of all Lenders and
(d) the Borrower shall be required to make any break-funding payments required
under Section 5.02 of the Credit Agreement resulting from the Loans and
adjustments described in this Section 2.11.

Section 3. Borrowing Base Increase on Second Amendment Effective Date. In
reliance on the representations, warranties, covenants and agreements contained
in this Second Amendment, and subject to the satisfaction of the conditions
precedent set forth in Section 5 hereof, the Loan Parties, Administrative Agent,
and Lenders hereby agree that the Borrowing Base shall be increased from
$300,000,000 to $330,000,000 effective as of the Second Amendment Effective Date
and shall remain at such level until the next Scheduled Redetermination, the
next Interim Redetermination or other adjustment to the Borrowing Base
thereafter (including any adjustment pursuant to Section 4 hereof), whichever
occurs first. The redetermination of the Borrowing Base provided for in this
Section 3 shall be deemed to be the Scheduled Redetermination scheduled for on
or about October 1, 2012 for purposes of Section 2.07 of the Credit Agreement.

Section 4. Borrowing Base Increase upon Consummation of the GDP Acquisition. In
reliance on the representations, warranties, covenants and agreements contained
in this Second Amendment, and subject to the satisfaction of the conditions
precedent set forth in Section 6 hereof, the Loan Parties, Administrative Agent,
and Lenders hereby agree that the Borrowing Base shall be redetermined and
automatically increased to an amount equal to the sum of (x) the Borrowing Base
in effect immediately prior to the consummation of the GDP Acquisition plus
(y) $50,000,000, which increase is to be effective following the consummation of
the GDP Acquisition on the GDP Acquisition Closing Date. The Borrowing Base
shall remain at such level until the next Scheduled Redetermination, the next
Interim Redetermination or other adjustment to the Borrowing Base thereafter,
whichever occurs first pursuant to the Credit Agreement. The redetermination of
the Borrowing Base provided for in this Section 4 shall not be construed or
deemed to be a Scheduled Redetermination or an Interim Redetermination for
purposes of Section 2.07 of the Credit Agreement.

Section 5. Conditions Precedent to this Second Amendment. The effectiveness of
the amendments to the Credit Agreement contained in Section 2 hereof, and the
increase of the Borrowing Base set forth in Section 3 hereof is subject to the
following:

5.1 The Administrative Agent shall have received counterparts of this Second
Amendment from the Loan Parties and each of the Lenders.

5.2 The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the effective date of this Second Amendment
including, without limitation, the Borrowing Base increase fee referred to in
Section 5.3 hereof.

5.3 The Administrative Agent shall have received, for the pro rata benefit of
the Lenders, a borrowing base increase fee in an amount equal to forty
(40) basis points (0.40%) of the amount that the Borrowing Base established
pursuant to Section 3 hereof exceeds the Borrowing Base in effect immediately
prior to giving effect to such increase in the Borrowing Base.



--------------------------------------------------------------------------------

5.4 The Administrative Agent shall have received title information satisfactory
to it on at least 80% of the total value of the Oil and Gas Properties evaluated
in the most recent Reserve Report and the Mortgaged Properties shall represent
at least 80% of the total value of the Oil and Gas Properties evaluated in the
most recent Reserve Report.

5.5 The Administrative Agent shall have received duly executed Notes payable to
each Lender in a principal amount equal to its Maximum Credit Amount (as amended
hereby) dated as of the date hereof.

5.6 The Administrative Agent shall have received such other documents as the
Administrative Agent or counsel to the Administrative Agent may reasonably
request.

The Administrative Agent shall notify the Borrower and the Lenders of the
effectiveness of this Second Amendment, and such notice shall be conclusive and
binding. Promptly upon receipt of any replacement Note under Section 5.5 hereof,
each Lender shall return to the Administrative Agent (for delivery to the
Borrower for cancellation) any other Note in such Lender’s possession that was
previously delivered to such Lender under the Credit Agreement.

Section 6. Conditions to Borrowing Base Increase upon the GDP Acquisition. The
increase of the Borrowing Base provided for in Section 4 hereof shall only occur
to the extent that each of the following conditions is satisfied:

6.1 Each of the conditions set forth in Section 5 hereof shall have been
satisfied.

6.2 The closing date of the GDP Acquisition (the “GDP Acquisition Closing Date”)
occurs on or prior to December 31, 2012.

6.3 The Administrative Agent shall have received (a) a certificate of a
Responsible Officer of the Borrower certifying: (i) that the Borrower is
concurrently consummating the GDP Acquisition and acquiring all of the GDP
Assets in accordance with all Governmental Requirements and the terms of the GDP
Acquisition Documents, with all of the material conditions precedent thereto
having been satisfied in all material respects by the parties thereto and with
no provision of such GDP Acquisition Documents having been waived, amended,
supplemented or otherwise modified in any material respect without the approval
of the Administrative Agent (such approval not to be unreasonably withheld or
delayed; provided, that, for the avoidance of doubt, it shall be reasonable for
the Administrative Agent to withhold its consent to any such waiver or amendment
that removes any Oil and Gas Properties (other than a waiver or amendment which
removes up to $2,000,000 of Oil and Gas Properties (based on the “Allocated
Value” (as defined in the GDP Acquisition Agreement) of such properties) from
the GDP Assets)); and (ii) as to the final purchase price for the GDP Assets
after giving effect to all adjustments as of the GDP Acquisition Closing Date
and specifying, by category, the amount of such adjustment; (b) original
counterparts or copies, certified as true and complete by a Responsible Officer
of the Borrower, of each of the GDP Acquisition Documents not previously
delivered and certified to the Administrative Agent, which GDP Acquisition
Documents shall have terms and conditions reasonably satisfactory to the
Administrative Agent; and (c) such other related documents and information as
the Administrative Agent shall have reasonably requested.



--------------------------------------------------------------------------------

6.4 No Default, Event of Default, or Borrowing Base Deficiency exists
immediately prior to or after giving effect to such increase in the Borrowing
Base.

6.5 After giving effect to the GDP Acquisition and any additional title
information and Security Instruments delivered by the Borrower to the
Administrative Agent in connection therewith, (A) the Administrative Agent shall
have received of title information satisfactory to it on at least 80% of the
total value of the Oil and Gas Properties evaluated in the most recent Reserve
Report (as supplemented by any applicable Reserve Reports relating to the GDP
Assets) and (B) the Mortgaged Properties shall represent at least 80% of the
total value of the Oil and Gas Properties evaluated in the most recent Reserve
Report (as supplemented by any applicable Reserve Reports relating to the GDP
Assets).

6.6 The Administrative Agent shall have received, for the pro rata benefit of
the Lenders, a borrowing base increase fee in an amount equal to forty
(40) basis points (0.40%) of the amount that the Borrowing Base established
pursuant to Section 4 hereof exceeds the Borrowing Base in effect immediately
prior to giving effect to such increase in the Borrowing Base.

6.7 The Administrative Agent shall be reasonably satisfied with the
environmental condition of the GDP Assets.

6.8 The Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent, concurrently with the funding of any
Loans on the GDP Acquisition Closing Date and that upon such payment, all Liens
encumbering the GDP Assets will be released (other than the Liens securing the
Indebtedness and created pursuant to the Security Instruments and Excepted Liens
identified in clauses (a) to (d) and (f) of the definition thereof, subject to
the provisos at the end of such definition).

6.9 The Administrative Agent shall have received satisfactory evidence that the
Borrower has entered into Swap Agreements with Approved Counterparties
containing terms that are reasonably satisfactory to the Administrative Agent
(including, without limitation, the tenor thereof and the volumes covered
thereby) with respect to the production from the GDP Assets.

Section 7. New Lenders. Each New Lender hereby joins in, becomes a party to, and
agrees to comply with and be bound by the terms and conditions of the Credit
Agreement as a Lender thereunder and under each and every other Loan Document to
which any Lender is required to be bound by the Credit Agreement, to the same
extent as if such New Lender were an original signatory thereto. Each New Lender
hereby appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto.
Each New Lender represents and warrants that (a) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Second Amendment, to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (b) it has received a copy of the
Credit Agreement and copies of the most recent financial statements delivered
pursuant to Section 8.01 thereof, and such other documents and information as it
has deemed



--------------------------------------------------------------------------------

appropriate to make its own credit analysis and decision to enter into this
Second Amendment and to become a Lender on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender, and (c) from and after the Second Amendment Effective
Date, it shall be a party to and be bound by the provisions of the Credit
Agreement and the other Loan Documents and have the rights and obligations of a
Lender thereunder.

Section 8. Representations and Warranties; Etc. Each Loan Party hereby affirms:
(a) that as of the date hereof, all of the representations and warranties
contained in each Loan Document to which such Loan Party is a party are true and
correct in all material respects as though made on and as of the date hereof
(unless made as of a specific earlier date, in which case, was true as of such
date), (b) no Defaults exist under the Loan Documents or will, after giving
effect to this Second Amendment, exist under the Loan Documents and (c) no
Material Adverse Effect has occurred.

Section 9. Miscellaneous.

9.1 Confirmation and Effect. The provisions of the Credit Agreement (as amended
by this Second Amendment) shall remain in full force and effect in accordance
with its terms following the effectiveness of this Second Amendment. Each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof’,
“herein”, or words of like import shall mean and be a reference to the Credit
Agreement as amended hereby, and each reference to the Credit Agreement in any
other document, instrument or agreement executed and/or delivered in connection
with the Credit Agreement shall mean and be a reference to the Credit Agreement
as amended hereby.

9.2 Ratification and Affirmation of Loan Parties. Each of the Loan Parties
hereby expressly (i) acknowledges the terms of this Second Amendment,
(ii) ratifies and affirms its obligations under the Guaranty Agreement and the
other Loan Documents to which it is a party, (iii) acknowledges, renews and
extends its continued liability under the Guaranty Agreement and the other Loan
Documents to which it is a party and (iv) agrees that its guarantee under the
Guaranty Agreement and the other Loan Documents to which it is a party remains
in full force and effect with respect to the Indebtedness as amended hereby.

9.3 Counterparts. This Second Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Second Amendment by facsimile or electronic (e.g.
pdf) transmission shall be effective as delivery of a manually executed original
counterpart hereof.

9.4 No Oral Agreement. THIS WRITTEN SECOND AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.



--------------------------------------------------------------------------------

9.5 Governing Law. THIS SECOND AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

9.6 Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its out-of-pocket costs and expenses incurred in
connection with this Second Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

9.7 Severability. Any provision of this Second Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.8 Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed effective as of the date first written above.

 

BORROWER:  

MEMORIAL PRODUCTION OPERATING LLC,

a Delaware limited liability company

    By:   Memorial Production Partners LP, its sole member     By:   Memorial
Production Partners GP LLC, its general partner       By:   /s/ Andrew J. Cozby
      Name:   Andrew J. Cozby       Title:   Vice President & Chief Financial
Officer GUARANTORS:  

MEMORIAL PRODUCTION PARTNERS LP,

a Delaware limited partnership

    By:   Memorial Production Partners GP LLC, its general partner       By:  
/s/ John A. Weinzierl       Name:   John A. Weinzierl       Title:   President &
Chief Executive Officer  

COLUMBUS ENERGY, LLC,

a Delaware limited liability company

    By:   Memorial Production Operating LLC, its sole member     By:   Memorial
Production Partners LP, its sole member     By:   Memorial Production Partners
GP LLC, its general partner       By:   /s/ John A. Weinzierl       Name:   John
A. Weinzierl       Title:   President & Chief Executive Officer

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

  ETX I LLC, a Delaware limited liability company     By:   Memorial Production
Operating LLC, its sole member     By:   Memorial Production Partners LP, its
sole member     By:   Memorial Production Partners GP LLC, its general partner  
    By:   /s/ John A. Weinzierl       Name:   John A. Weinzierl       Title:  
President & Chief Executive Officer

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDER:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Bank
and a Lender By:  

/s/ Michael Real

Name:  

Michael Real

Title:  

Director



--------------------------------------------------------------------------------

LENDER:     JPMORGAN CHASE BANK, N.A., as a Lender     By:  

/s/ Michael A. Kamauf

    Name:  

Michael A. Kamauf

    Title:  

Authorized Officer



--------------------------------------------------------------------------------

LENDER:     CITIBANK, N.A., as a Lender     By:  

/s/ Phil Ballard

    Name:  

Phil Ballard

    Title:  

Vice President



--------------------------------------------------------------------------------

LENDER:     COMERICA BANK, as a Lender     By:  

/s/ Paul Edmonds

    Name:  

Paul Edmonds

    Title:  

Senior Vice President



--------------------------------------------------------------------------------

LENDER:     ROYAL BANK OF CANADA, as a Lender     By:  

/s/ Chris Benton

    Name:  

Chris Benton

    Title:  

Authorized Signatory



--------------------------------------------------------------------------------

LENDER:     TEXAS CAPITAL BANK, N.A., as a Lender     By:  

/s/ Trey Lewis

    Name:  

Trey Lewis

    Title:  

Vice President



--------------------------------------------------------------------------------

LENDER:     U.S. BANK NATIONAL ASSOCIATION, as a Lender     By:  

/s/ Justin Alexander

    Name:  

Justin Alexander

    Title:  

Senior Vice President



--------------------------------------------------------------------------------

LENDER:     UNION BANK, N.A., as a Lender     By:  

/s/ Paul E. Cornell

    Name:  

Paul E. Cornell

    Title:  

Senior Vice President



--------------------------------------------------------------------------------

LENDER:     BARCLAYS BANK PLC, as a Lender     By:  

/s/ Michael J. Mozer

    Name:  

Michael J. Mozer

    Title:  

Vice President



--------------------------------------------------------------------------------

LENDER:     BANK OF AMERICA, N.A., as a Lender     By:  

/s/ Margaret Niekrash

    Name:  

Margaret Niekrash

    Title:  

Vice President



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS

Aggregate Maximum Credit Amounts

 

 

Name of Lender    Applicable Percentage    Maximum Credit  Amount

Wells Fargo Bank, National Association

   22.29159545%    $222,915,954.58

JPMorgan Chase Bank, N.A.

   21.21212121%    $212,121,212.12

Citibank, N.A.

   12.12121212%    $121,212,121.21

Comerica Bank

   12.12121212%    $121,212,121.21

Union Bank, N.A.

   9.21052576%    $92,105,257.57

Royal Bank of Canada

   6.06060606%    $60,606,060.60

U.S. Bank National Association

   6.06060606%    $60,606,060.60

Texas Capital Bank, N.A.

   5.26303030%    $52,630,303.03

Barclays Bank PLC

   3.03030303%    $30,303,030.30

Bank of America, N.A.

   2.62878788%    $26,287,878.78

TOTAL

   100.00%    $1,000,000,000.00